Citation Nr: 0320100	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO decision which 
denied service connection for a low back disorder.  The Board 
remanded the case in December 2000 for additional action. 

Beginning in October 2002, the Board undertook additional 
development of the evidence in this matter pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  In 
January 2003, the veteran submitted several fully executed VA 
Forms 21-4142 which identified multiple providers of medical 
treatment for his low back disorder.  Recently, however, the 
regulation permitting Board development was invalidated by 
the United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In view of this, this issue 
must be remanded for the following: 

1.  The RO should attempt to obtain 
copies of the medical records identified 
by the veteran on the VA Forms 21-4142, 
Authorization and Consent to Release 
Information to the VA, he submitted in 
January 2003.

2.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the claim for service 
connection for a low back disorder, 
taking into account all evidence received 
since the July 2002 supplemental 
statement of the case.  If the claim is 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




